  Case: 6:20-cv-00075-HRW Doc #: 8 Filed: 06/25/20 Page: 1 of 5 - Page ID#: 36




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                     SOUTHERN DIVISION AT LONDON

                                          )
MICHAEL TUTT,                             )
                                          )
      Plaintiff,                          )      Case No. 6:20-cv-075-HRW
                                          )
v.                                        )
                                          )     MEMORANDUM OPINION
JOHN DOE, et al.,                         )         AND ORDER
                                          )
      Defendants.                         )

                               *** *** *** ***

      Plaintiff Michael Tutt is an inmate confined at the Elkton Federal Correctional

Institution (“FCI”) in Lisbon, Ohio. Proceeding without an attorney, Tutt has filed

a civil rights action against officials in Laurel County, Kentucky, pursuant to 42

U.S.C. § 1983. [D.E. No. 6] Tutt has also paid the $350.00 filing fee and the $50.00

administrative fee. [D.E. No. 7]

      The Court must conduct a preliminary review of Tutt’s complaint because he

asserts claims against government officials. 28 U.S.C. §§ 1915A. A district court

must dismiss any claim that is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The

Court evaluates Tutt’s complaint under a more lenient standard because he is not

represented by an attorney. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Burton v.
                                         1
  Case: 6:20-cv-00075-HRW Doc #: 8 Filed: 06/25/20 Page: 2 of 5 - Page ID#: 37




Jones, 321 F.3d 569, 573 (6th Cir. 2003). At this stage, the Court accepts the

plaintiff’s factual allegations as true, and his legal claims are liberally construed in

his favor. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

       In his complaint, Tutt alleges that, notwithstanding that he was in protective

custody at the Laurel County Correctional Center with a “keep apart” order in place

directing that he not be housed or in contact with his co-defendant Brandon Rush,

on August 29, 2018, Defendants Sgt. Travis Cathers, Officer Logan Medlock, and

Officer Jeremy Hubbard conspired to place Rush in Tutt’s cell. [D.E. No. 6 at p. 2-

3] Rush immediately attacked and assaulted Tutt, caused Tutt to suffer physical

injury. [Id. at p. 3] Based on these allegations, Tutt claims that Cathers, Medlock

and Hubbard’s actions violated his Eighth Amendment rights. [Id. at p. 4] He also

names Laurel County Sheriff John Root and Laurel County Jailer Jamie Mosley as

Defendants. [Id. at p. 1] As relief, Tutt seeks $300,000.00 in monetary damages.

[Id. at p. 8]

       After reviewing the complaint pursuant to 28 U.S.C. §§ 1915A, the Court

finds that a response is required from Defendants Cathers, Medlock, and Hubbard

with respect to Tutt’s claims against them. In light of Tutt’s current incarceration,

the Clerk’s Office and the United States Marshals Service (“USMS”) will serve

Defendants Cathers, Medlock, and Hubbard with a summons and copy of the

complaint on his behalf. Fed. R. Civ. P. 4(c)(3); 28 U.S.C. § 1915(d).

                                           2
  Case: 6:20-cv-00075-HRW Doc #: 8 Filed: 06/25/20 Page: 3 of 5 - Page ID#: 38




      However, Tutt’s claims against Laurel County Sheriff John Root and Laurel

County Jailer Jamie Mosley will be dismissed for failure to state a claim for which

relief may be granted, as Tutt fails to allege what either of these Defendants did or

did not do in violation of Tutt’s constitutional rights. Federal notice pleading

requires, at a minimum, that the complaint advise each defendant of what he

allegedly did or did not do that forms the basis of the plaintiff’s claim against

him. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Grinter v. Knight, 532 F.3d 567,

577 (6th Cir. 2008). Moreover, personal liability in a § 1983 action hinges upon the

defendant official’s personal involvement in the deprivation of the plaintiff’s civil

rights. Nwaebo v. Hawk-Sawyer, 83 F. App’x 85, 86 (6th Cir. 2003); Polk County

v. Dodson, 454 U.S. 312, 325-26 (1981). Indeed, “[e]ven a pro se prisoner must link

his allegations to material facts…and indicate what each defendant did to violate his

rights…” Sampson v. Garrett, 917 F.3d 880, 882 (6th Cir. 2019) (citing Hill, 630

F.3d at 471); Lanman v. Hinson, 529 F.3d 673, 684 (6th Cir. 2008)).

      Tutt’s complain makes no allegations at all against Root or Mosley, much less

allegations that either of them were personally involved in conduct that violated

Tutt’s Eighth Amendment rights. To the extent that Tutt seeks to hold Root and/or

Mosley responsible for the conduct of their employees, under 42 U.S.C. § 1983,

“[g]overnment officials may not be held liable for the unconstitutional conduct of

their subordinates under a theory of respondeat superior.” Iqbal, 556 U.S. at 676;

                                         3
  Case: 6:20-cv-00075-HRW Doc #: 8 Filed: 06/25/20 Page: 4 of 5 - Page ID#: 39




see also Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984). Rather, plaintiff

must “plead that each Government-official defendant, through the official's own

official actions, violated the Constitution.” Iqbal, 556 U.S. at 676. Thus, the mere

fact that a defendant acted in a supervisory capacity is not enough because

respondeat superior (vicarious liability) is not an available theory of liability in a §

1983 action. Polk County, 454 U.S. at 325-26. Because Tutt does not allege that

either Root or Mosley were personally involved in any conduct that violated Tutt’s

constitutional rights, the Court will dismiss Tutt’s claims against Root and Mosley

without prejudice.

      Accordingly, IT IS HEREBY ORDERED as follows:

      1.     Plaintiff Michael Tutt’s claims against Defendants Laurel County

             Sheriff John Root and Laurel County Jailer Jamie Mosley are

             DISMISSED WITHOUT PREJUDICE and these Defendants are

             DISMISSED AS PARTIES.

      2.     The London Deputy Clerk shall prepare a “Service Packet” for service

             upon Defendants Officer Jeremy Hubbard, Officer Logan Medlock, and

             Sergeant Travis Cathers. Each Service Packet shall include:

             a. a completed summons form;

             b. the complaint [D.E. No. 6];

             c. this Order; and

                                           4
Case: 6:20-cv-00075-HRW Doc #: 8 Filed: 06/25/20 Page: 5 of 5 - Page ID#: 40




          d. a completed USM Form 285.

    3.    The London Deputy Clerk shall send the Service Packets to the USMS

          in Lexington, Kentucky and note the date of delivery in the docket.

    4.    The USMS shall make arrangements with the appropriate officials at

          the Laurel County Correctional Center to personally serve Defendants

          Officer Jeremy Hubbard, Officer Logan Medlock, and Sergeant Travis

          Cathers with a Service Packet at the Laurel County Correctional Center,

          204 W. 4th Street, London, Kentucky, 40741.

    5.    Tutt must immediately advise the Clerk’s Office of any change in his

          current mailing address. Failure to do so may result in dismissal of

          this case.

    6.    If Tutt wishes to seek relief from the Court, he must do so by filing a

          formal motion sent to the Clerk’s Office. Every motion Tutt files must

          include a written certification that he has mailed a copy of it to the

          Defendants or their counsel and state the date of mailing. The Court

          will disregard letters sent to the judge’s chambers or motions

          lacking a certificate of service.

    This the 25th day of June, 2020.




                                       5
